Lawrence, Judge:
It has been agreed between the parties hereto that the issues herein relating to the mechandise the subject of these appeals are the same in all material respects as the issues decided in S. P. Skinner & Co., Inc., J. E. Bernard & Co., Inc. v. United States, 24 Cust. Ct. 636, Reap. Dec. 7833, and that the record in said case may be incorporated herein.
The parties have also agreed that the appraised values of the merchandise involved in each of the cases enumerated in schedule “A,” attached hereto and made a part hereof, less the additions made by the importer on entry because of advances by the appraiser in similar cases, are equal to the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, and that such or similar merchandise is not freely offered for sale, or sold, in England for exportation to the United States.
Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, to be the proper basis for determining the value of said merchandise, and that such value is the appraised value of the merchandise in each of the appeals involved herein, less the additions made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be entered accordingly.